DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2, Species 2 (Figures 8A-8D) in the reply filed on 7/25/2022 is acknowledged.
Claims 10, 12, and 15-17 will be examined hereafter.

Claim Objections
Claim 10, 12, and 15-17 are objected to because of the following informalities:  
Claim 10 recites “A vehicle-closure system for use with a vehicle closure” and “the closure system”. Examiner recommends that the term “the closure system” be replaced with the term “the vehicle-closure system”, since the term “vehicle-closure system” is used throughout the elected claims, and common terminology should be maintained throughout the claims. Appropriate correction is required.
Claim 10 recites “A vehicle-closure system for use with a vehicle closure” and “an actuator attachable to a vehicle closure”. Examiner recommends that “an actuator attachable to a vehicle closure” is modified to recite “an actuator attachable to the vehicle closure”, since the multiple recitations of “a vehicle closure” appear to be referring to the same “vehicle closure”. Appropriate correction is required.
Claims 12 and 15-17 are objected to as depending from a rejected base claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “the transmission couples the driveshaft to the body connection and decouples the driveshaft from the cinching member for a first range of rotation so that rotation of the driveshaft moves the closure towards a closed position” and “and wherein the transmission decouples the driveshaft from the body connection and couples the driveshaft to the cinching member for a second range of rotation so that rotation of the driveshaft actuates the catch closed”. This renders the claim indefinite, as the phrases “for a first range of rotation” and “for a second range of rotation” are vague and unclear, since it is unclear what is being claimed to rotate for a first/second range of rotation (i.e. a “first range of rotation” and “second range of rotation” of what?). Appropriate correction is required.
Claims 12 and 15-17 are rejected as depending from a rejected base claim. 

Allowable Subject Matter
Claims 10, 12, and 15-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634